     McGREGOR W. SCOTT
 1
     United States Attorney
 2   AUDREY B. HEMESATH
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4
     Telephone: (916) 554-2700
 5   Email: Audrey.Hemesath@usdoj.gov

 6   Attorneys for Defendants
 7
                                   UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9   SAHIBJEET SINGH,                                    )
10                                                       ) Case No.: 2:18-cv-2792 MCE EFB
                             Plaintiff,                  )
11                                                       )
                        v.                               )
12                                                       )
13   KIRSTJEN NIELSEN, et al.,                           ) JOINT STIPULATION AND ORDER
                                                         ) RE: DISMISSAL
14                           Defendants.                 )
                                                         )
15                                                       )
16
17          Pursuant to Fed. R. Civ. P. 41(a), the parties hereby stipulate to the dismissal of this action
18   in its entirety.
19
20
     Dated: March 28, 2019                                 Respectfully submitted,
21
22                                                         McGREGOR W. SCOTT
                                                           United States Attorney
23
                                                           s/ Audrey B. Hemesath
24                                                         AUDREY B. HEMESATH
25                                                         Assistant United States Attorney

26                                                         s/ Wahida Noorzad
                                                           WAHIDA NOORZAD
27
                                                           Attorney for the Plaintiff
28


                                                       1
                                                    ORDER
 1
             Pursuant to the stipulation of the parties, this action is hereby DISMISSED, and the Clerk
 2
     of the Court is directed to close this case.
 3
 4           IT IS SO ORDERED.

 5   Dated: April 8, 2019

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      2
